VAN BRUNT, P. J.
I dissent. I am of the opinion that Sheriff Grant was a necessary party to the "action. I do not see what authority the court had to alter an instrument executed by a person, without giving him an opportunity to be heard.
O’BRIEN, J.
The judgment corrected the error in the description. No deed or act of Grant as sheriff was necessary for this purpose, and, apart from his former official relation, he was in no way connected with the property. All persons having an interest were made parties, and the judgment could be rendered without the presence of the sheriff, against whom no judgment was asked, and from whom nothing was required. I concur, therefore, with Mr. Justice LAWRENCE for affirmance.